Title: To George Washington from William Lord Stirling Alexander, 12 November 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany November 12 1782
                  
                  I have now the satisfaction to inform your Excellency that the two Regiments of New hampshire troops are Compleatly embarked and sailed for Newburgh, notwithstanding they have had some disagreeable weather and contrary winds.  The Rhode Island Regiment has marched and before this time is at Saratoga.  All is quiet to the westward & Northward.  A Party of Weissenfelts fell in with one of the Enemy’s on their way from Schoharee to Niagara & took one Prisoner who afterwards made his escape—the Sentinel who had charge of him, has received 100 Lashes—his never haveing seen the Articles of War plead in his favor.  With much esteem & regard I have the honor to be Your Excellency’s Most humble Servant
                  
                     Stirling,
                     
                  
               